Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b) (2) (C) for any potential 35 USC 102(a) (2) prior art against the later invention.
Claims 1- 6, 8 and 9 are rejected under 35 USC 103 as being unpatentable over TOTTEWITZ et al (EP 0882896 Al; hereinafter "TOTTEWITZ"), in view of DRAHM et al (US PGPUB 2015/0040647 A1 hereinafter "Drahm").
Regarding Claim 1; TOTTEWITZ teaches a retractable assembly for immersion, flow and mounted measuring systems in analytical process technology, the retractable assembly comprising;
 a substantially cylindrical housing that defines a housing interior (figure 2 – 5 housing 2 and retaining bracket has a substantially cylindrical shape, also see paragraph 0060);
 a dip tube (figures 1, 2 and 5 the dipping tube 3, also see abstract) that is axially movable in the housing interior [see paragraphs 0038, 0056 and 0061] between a service position and a process position (figures 1 and 2 also see abstract and paragraphs 0037 and 0053) using supply energy [see paragraphs 0011, 0043 and 0051]; and 
TOTTEWITZ does not explicitly teach an acceleration sensor.  
However, Drahm teaches, an acceleration sensor in (figure 3 “a sensor 17 It is also possible to use acceleration-measuring, also see paragraph 0093).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Drahm’s acceleration sensor within TOTTEWITZ’s system in order to have an operation with fully satisfactorily while immersed in fluids of most types.  
Regarding Claim 2; TOTTEWITZ does not explicitly teach, wherein the supply energy is compressed air.  
However, Drahm teaches, wherein the supply energy is compressed air [see paragraphs 0111, 0119 and 0124].  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Drahm’s compressed air within TOTTEWITZ’s system in order to have an operation with fully satisfactorily while immersed in fluids of most types.
Regarding Claim 3; TOTTEWITZ does not explicitly teach, wherein the acceleration sensor is disposed in the housing interior (figures 1 – 3 also see paragraph 0067).  
However, Drahm teaches, wherein the acceleration sensor is disposed in the housing interior.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Drahm’s housed within TOTTEWITZ’s system in order to have an operation with fully satisfactorily while immersed in fluids of most types.
Regarding Claim 4; TOTTEWITZ does not explicitly teach, wherein the acceleration sensor is disposed on the dip tube.  
However, Drahm teaches, wherein the acceleration sensor is disposed on the dip tube (figure 2 and 3 flow tube 13 also see paragraph 0092).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Drahm’s housed within TOTTEWITZ’s system in order to have an operation with fully satisfactorily while immersed in fluids of most types.
Regarding Claim 5; TOTTEWITZ teaches, wherein:
 the retractable assembly further comprises at least one insert component (figures 1 and 2 at least sensor 5 can be inserted into tube 3, also see paragraph 0044 and 0045);
 the insert component is disposed on or in the dip tube (figures 1 and 2 at least sensor 5 can be inserted into tube 3, also see paragraph 0044 and 0045);
 and 
TOTTEWITZ does not explicitly teach the acceleration sensor is arranged on the insert component. 
 However, Drahm teaches, the acceleration sensor is arranged on the insert component (figure 3 “a sensor 17 It is also possible to use acceleration-measuring, also see paragraph 0093).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Drahm’s acceleration sensor within TOTTEWITZ’s system in order to have an operation with fully satisfactorily while immersed in fluids of most types.  
Regarding Claim 6; TOTTEWITZ teaches, wherein the at least one insert component is a sensor and/or a cable (figures 3 and 4 the cable 16 also see paragraphs 0046 and 0069).
Regarding Claim 8; TOTTEWITZ does not explicitly teach; and a transmitter, wherein the transmitter is connected to the acceleration sensor and is configured to detect a movement of the dip tube using the acceleration sensor.  
However, Drahm teaches, and a transmitter, wherein the transmitter (see claims 13, 16 and 17) is connected to the acceleration sensor (17) and is configured to detect a movement of the dip tube using the acceleration sensor (17).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Drahm’s transmitter within TOTTEWITZ’s system in order to have an operation with fully satisfactorily while immersed in fluids of most types.  
Regarding Claim 9; TOTTEWITZ teaches a method for detecting [see paragraphs 0010 and 0052 also claims 2 and 16] a movement of the dip tube (3) of a retractable assembly, the method comprising:
 providing a retractable assembly according to claim 1; and 
detecting a movement of the dip tube (3) via;
TOTTEWITZ does not explicitly teach, the acceleration sensor using a transmitter, wherein the transmitter is connected to the acceleration sensor and is configured to detect a movement of the dip tube via the acceleration sensor.
 However, Drahm teaches, the acceleration sensor (17) using a transmitter (see claims 13, 16 and 17), wherein the transmitter is connected to the acceleration sensor (17) and is configured to detect a movement of the dip tube (3) via the acceleration sensor (17).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use Drahm’s tranmitter within TOTTEWITZ’s system in order to have an operation with fully satisfactorily while immersed in fluids of most types.  
  Claims 7 is rejected under 35 USC 103 as being unpatentable over TOTTEWITZ et al (EP 0882896 Al; hereinafter "TOTTEWITZ"), in view of DRAHM et al (US PGPUB 2015/0040647 A1 hereinafter "Drahm") in a further view of White et al (US 5,189,914 hereinafter “White”).
Regarding Claim 7; TOTTEWITZ in view of Drahm do not explicitly teach, wherein the retractable assembly further comprises a temperature sensor, which is disposed on or in the insert component.  
However, White teaches wherein the retractable assembly further comprises a temperature sensor, which is disposed on or in the insert component (figure 8 a sensor element 61, also see Col. 14 lines 19 - 24).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use White’s temperature sensor within TOTTEWITZ in view of Drahm’s system in order to have an operation with fully satisfactorily while immersed in fluids of most types.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED E KERAMET-AMIRCOLAI whose telephone number is (571)272-4323. The examiner can normally be reached 8 - 6 in campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED E KERAMET-AMIRCOLAI/Examiner, Art Unit 2856         

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856